 Case 2:21-cv-11478-DPH-APP ECF No. 1, PageID.1 Filed 06/23/21 Page 1 of 20



                 UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF MICHIGAN

Dyllon MacDougall and Natosha Yost,          Case No.:
                      Plaintiffs,
     vs.
Ford Motor Company,                                        COMPLAINT

                      Defendant.


1.   Dyllon MacDougall (“MacDougall”) and Natosha Yost (“Yost”) (collectively

     referred to as “Plaintiffs”) bring this Complaint, by and through their

     attorneys, against Defendant Ford Motor Company, (“Ford” or “Defendant”)

     and allege upon information and belief as follows:

                        JURISDICTION AND VENUE

2.   This Court has subject matter jurisdiction over this action under 28 U.S.C. §

     1331 because Plaintiffs’ causes of action arise under federal law, i.e.

     Magnuson-Moss Warranty Act – 15 U.S.C. § 2303 et seq.

3.   This Court has supplemental jurisdiction over Plaintiffs’ state law claims

     arising under Michigan statutes and Michigan common law pursuant to 28

     U.S.C. § 1367, because those claims are interrelated with Plaintiffs’ federal

     law claims and arise from a common nucleus of operative facts such that the

     adjudication of Plaintiffs’ state law claims with Plaintiffs’ federal law claims

     furthers the interest of judicial economy.


                                         1
 Case 2:21-cv-11478-DPH-APP ECF No. 1, PageID.2 Filed 06/23/21 Page 2 of 20




4.    The venue is proper under 28 U.S.C. § 1391 because the events giving rise to

      Plaintiffs’ cause of action occurred in the State of Michigan and the Defendant

      resides in the Eastern District of Michigan.

                                     PARTIES

                           Plaintiff Dyllon MacDougall

5.    Plaintiff MacDougall is an individual resident and citizen of Michigan.

6.    Plaintiff Dyllon MacDougall purchased a 2017 Ford Focus.

7.    Specifically, MacDougall entered into Motor Vehicle purchase contract with

      Tom Holzer Ford, Inc. for the purchase of a new 2017 Ford Focus, VIN ending

      in 3989 (hereinafter referred to as a “Focus” or “Vehicle”) with the optional

      “Powershift Transmission.”

8.    The purchase price was approximately $21,593.26.

                              Plaintiff Natosha Yost

9.    Plaintiff Yost is an individual resident and citizen of the State of Michigan.

10.   Plaintiff Natosha Yost purchased a 2017 Ford Focus.

11.   Specifically, Yost entered into a Motor Vehicle purchase contract with Avis

      Ford, Inc. for the purchase of a new 2017 Ford Focus, VIN ending in 3337

      (hereinafter referred to as a “Focus” or “Vehicle”) with the optional

      “Powershift Transmission.”

12.   The purchase price was approximately $26,200.32.



                                          2
 Case 2:21-cv-11478-DPH-APP ECF No. 1, PageID.3 Filed 06/23/21 Page 3 of 20




                            Defendant Ford Motor Company

13.    On information and belief, Defendant Ford Motor Company is a publicly

       traded corporation organized under the laws of the State of Delaware.

14.    On information and belief, Defendant Ford Motor Company has its principal

       place of business in Wayne County in the State of Michigan.

                             FACTUAL ALLEGATIONS

15.    This case arises out of defects and design of a motor vehicle purchased by

       Plaintiffs herein.

16.    According to the Detroit Free Press, in an article dated July 11, 2019, its

       “investigation found that Ford knowingly launched two low-priced, fuel-

       efficient cars with defective transmissions and continued selling the troubled

       Focus and Fiesta despite thousands of complaints and an avalanche of

       repairs.”1

17.    The Free Press stated that Ford conducted an internal study in 2012 and “Ford

       in 2012 acknowledged rushing the cars to production, taking shortcuts to save

       money and apparently compromising quality protocols[.]” Id.

18.    The Vehicles were defective, and Plaintiffs have suffered damages for Ford’s

       breach of warranty and misrepresentations such as, loss of money, loss of use




See https://www.freep.com/in-depth/money/cars/ford/2019/07/11/ford-focus-fiesta-transmission-
defect/1671198001/


                                              3
    Case 2:21-cv-11478-DPH-APP ECF No. 1, PageID.4 Filed 06/23/21 Page 4 of 20




        of the Vehicles, premature deprecation, loss of value, loss of time, aggravation

        and mental anguish.

19.     Ford designed and marketed and represented its PowerShift Transmission as

        a more advanced and fuel-efficient alternative to a traditional manual or

        automatic transmission.

20.     The PowerShift Transmission was an option that added over $1,000.00 to the

        purchase price of each Vehicle.

21.     Ford touted that it had designed the Vehicles’ computerized “automated

        manual” transmissions to meet heightened governmental and consumer

        expectations for fuel economy, performance and efficiency.

22.     According to a Ford press release dated March 29, 2010, “PowerShift with

        dry-clutch facings and new energy-saving electromechanical actuation for

        clutches and gear shifts saves weight, improves efficiency, increases

        smoothness, adds durability and is sealed with low-friction gear lubricant for

        the life of the vehicle. This transmission requires no regular maintenance.”2

23.     Unfortunately, this was not the case.

24.     In the owner’s manual for Plaintiffs’ cars, Ford stated:

        PowerShift Fuel Efficient Transmission
        Your vehicle has been designed to improve fuel economy by reducing
        fuel usage while coasting or decelerating. When you take your foot off

2
 See https://www.prnewswire.com/news-releases/powershift-transmission-production-begins-
driving-ford-small-car-fuel-economy-leadership-89373007.html


                                            4
 Case 2:21-cv-11478-DPH-APP ECF No. 1, PageID.5 Filed 06/23/21 Page 5 of 20




      the accelerator pedal and the vehicle begins to slow down, the torque
      converter clutch locks up and aggressively shuts off fuel flow to the
      engine while decelerating. This fuel economy benefit may be perceived
      as a light to medium braking sensation when removing your foot from
      the accelerator pedal.

25.   The PowerShift Transmission, however, contains several design and/or

      manufacturing defects that cause, among other problems, transmission slips,

      bucking, kicking, jerking, harsh engagement, premature internal wear, sudden

      acceleration, delay in downshifts, delayed acceleration, and difficulty

      stopping the Vehicle (Hereinafter the “Transmission Defect”).

26.   In addition, the Transmission Defect causes unsafe conditions, including, but

      not limited to, Vehicles suddenly lurching forward, delayed acceleration, and

      sudden loss of forward propulsion.

27.   The Transmission Defect also causes premature wear to the Dual Clutch

      Transmission’s clutch plates and other components, which results in

      premature transmission failure and requires expensive repairs, including

      transmission replacement.

28.   The PowerShift Transmission contained design and/or manufacturing defects

      that negatively affect the drivability of the Vehicle.

29.   Ford knew about and concealed the Transmission Defect present in the

      Vehicle, along with the attendant dangerous safety and drivability problems,

      from Plaintiffs and hundreds of thousands of other customers, at the time of



                                          5
 Case 2:21-cv-11478-DPH-APP ECF No. 1, PageID.6 Filed 06/23/21 Page 6 of 20




      sale, repair and thereafter. In fact, instead of repairing the defects in the

      PowerShift Transmission, Ford either refused to acknowledge their existence,

      or performed ineffectual software upgrades that simply masked the defects.

30.   Plaintiffs relied on representations contained in Ford’s media advertising and

      printed material when they made the decision to purchase the Vehicle at issue.

31.   If Plaintiffs had known about these defects at the time of sale Plaintiffs would

      not have purchased the Vehicles or would have paid less for them.

32.   Because of their reliance on Ford’s omissions and/or misrepresentations,

      Plaintiffs suffered a loss of money, property, and/or value of their Vehicles,

      including, but not limited to, out of pocket costs for the PowerShift

      Transmission.

33.   Additionally, as a result of the Transmission Defect, Plaintiffs were harmed

      and suffered actual damages because the Vehicles’ transmissions are

      substantially certain to fail before their expected useful life has run.

34.   Plaintiffs’ purchase of the Vehicles were accompanied by express warranties

      offered by Ford and extended to Plaintiffs.

35.   These warranties were part of the basis of the bargain of Plaintiffs’ contract

      for purchase of the Vehicles.

36.   The basic warranties covered any repairs or replacements needed during the

      warranty period due to defects in factory materials or workmanship.



                                           6
 Case 2:21-cv-11478-DPH-APP ECF No. 1, PageID.7 Filed 06/23/21 Page 7 of 20




37.   All warranty repairs and adjustments, including parts and labor, were to be

      made at no charge.

38.   Additional warranties were set forth in the warranty guides and the 2017 Ford

      Focus owner’s manuals.

39.   Plaintiffs had problems with their transmission like those mentioned above

      and their Vehicles have never functioned as it should except for brief periods.

40.   Although the transmission was the major problem with the Vehicles, Plaintiffs

      have had numerous other problems with the Vehicle resulting in loss of use

      of the Vehicles, lost time, loss of money and aggravation. Specific example

      include, but are not limited to items noted below.

41.   MacDougall has had issues with his Vehicle’s audio system malfunctioning.

42.   MacDougall has also experienced an obnoxious thumping sound while

      turning his Vehicle.

43.   MacDougall has been extremely frustrated with his Vehicle’s performance

      and the fact that Ford pushed him into the Vehicle despite the known defects

      with it.

44.   MacDougall was frequently afraid he would get into an accident with his

      Vehicle, as his car would fail to accelerate properly as he attempted to speed

      up on on-ramps to highways.

45.   On at least one occasion, MacDougall’s Vehicle failed to properly accelerate



                                         7
 Case 2:21-cv-11478-DPH-APP ECF No. 1, PageID.8 Filed 06/23/21 Page 8 of 20




      as he was making a left turn, leaving him frightened that oncoming traffic

      could strike him and causing a safety issue for drivers behind him.

46.   Yost’s Vehicle has the check engine light and tire pressure light on, and

      neither have been corrected.

47.   Yost notices that the transmission skips and sputters on her Vehicle when

      driving it, and that issue has not been corrected either.

48.   Recently, when pressing down the accelerator, Yost’s Vehicle appears to

      accelerate faster than expected and feels somewhat uncontrolled.

49.   Yost feels she has to stay vigilant and be ready to break just in case her car

      jumps ahead too quickly, and she accidently bumps into someone.

                                COUNT ONE
               Violation of Warranty under the Magnuson-Moss
                    Warranty Act – 15 U.S.C. § 2303 et seq.

50.   Plaintiffs incorporate by reference the allegations contained in the preceding

      paragraphs of this Complaint.

51.   The Vehicles are “consumer products” within the meaning of the Magnuson-

      Moss Warranty Act, 15 U.S.C. § 2301(1).

52.   Plaintiffs are “consumers” within the meaning of the Magnuson-Moss

      Warranty Act, 15 U.S.C. § 2301(3).

53.   Defendant is a “supplier” and “warrantor” within the meaning of the

      Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(4)-(5).



                                          8
 Case 2:21-cv-11478-DPH-APP ECF No. 1, PageID.9 Filed 06/23/21 Page 9 of 20




54.   Defendant’s express warranty is a “written warranty” within the meaning of

      the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(6). Ford provided all

      purchasers and lessees of the Class Vehicles with a New Vehicle “Bumper to

      Bumper” Limited Warranty and a Powertrain Limited Warranty with the

      purchase or lease of the Class Vehicles.

55.   In this Bumper to Bumper Limited Warranty, Ford expressly warranted that

      its dealers would “without charge, repair, replace, or adjust all parts on your

      vehicle that malfunction or fail during normal use during the applicable

      coverage period due to a manufacturing defect in factory-supplied materials

      or factory workmanship” if the vehicle is properly operated and maintained

      and was taken to a Ford dealership for a warranty repair during the warranty

      period.

56.   Under this “Bumper to Bumper Coverage,” Ford promised to cover “all parts

      on [the] vehicle” “for three years – unless you drive more than 36,000 miles

      before three years elapse. In that case, your coverage ends at 36,000 miles.”

57.   Furthermore, under the Powertrain Limited Warranty, Ford expressly

      warranted that it would cover listed powertrain components under its

      Powertrain Limited Warranty, including transmission components (including

      the “Transmission: all internal parts, clutch cover, seals and gaskets, torque

      converter, transfer case (including all internal parts), transmission case,



                                         9
Case 2:21-cv-11478-DPH-APP ECF No. 1, PageID.10 Filed 06/23/21 Page 10 of 20




      transmission mounts”) “for five years or 60,000 miles, whichever occurs

      first.”

58.   On information and belief, Defendant breached the express warranty by:

                58.1. Extending a 3 year/36,000 mile Bumper to Bumper Limited

                      Warranty and 5 year/60,000 mile Powertrain Limited Warranty

                      with the purchase or lease of the Vehicles, thereby warranting to

                      repair or replace any part defective in material or workmanship,

                      including the subject transmission, at no cost to the owner or

                      lessee;

                58.2. Selling and leasing Vehicles with transmissions that were

                      defective in material and workmanship, requiring repair or

                      replacement within the warranty period;

                58.3. Refusing to honor the express warranty by repairing or replacing,

                      free of charge, the transmission or any of its component parts or

                      programming and instead charging for repair and replacement

                      parts; and

                58.4. Purporting to repair the transmission and its component parts by

                      replacing the defective transmission components with the same

                      defective components and/or instituting temporary fixes, on

                      information and belief, to ensure that the Transmission Defect



                                           10
Case 2:21-cv-11478-DPH-APP ECF No. 1, PageID.11 Filed 06/23/21 Page 11 of 20




                   manifests outside of the Vehicles’ express warranty period.

59.   Furthermore, Defendant’s impliedly warranted that the Vehicles were of

      merchantable quality and fit for such use.

60.   This implied warranty included, among other things: (i) a warranty that the

      Vehicles and their transmissions were manufactured, supplied, distributed,

      and/or sold by Ford were safe and reliable for providing transportation; and

      (ii) a warranty that the Vehicles and their transmissions would be fit for their

      intended use while the Vehicles was being operated.

61.   Contrary to the applicable implied warranties, the Vehicles and their

      transmissions at the time of sale and thereafter were not fit for their ordinary

      and intended purpose of providing Plaintiffs with reliable, durable, and safe

      transportation.

62.   Instead, the Vehicles were defective, including, but not limited to, the

      defective design of their transmissions.

63.   Defendant’s breach of express and implied warranties has deprived Plaintiffs

      of the benefit of their bargain.

64.   The amount in controversy of Plaintiffs individual claims meets or exceeds

      the sum or value of $25,000.

65.   In addition, the amount in controversy meets or exceeds the sum or value of

      $50,000 (exclusive of interests and costs) computed on the basis of all claims



                                         11
Case 2:21-cv-11478-DPH-APP ECF No. 1, PageID.12 Filed 06/23/21 Page 12 of 20




      to be determined in this suit.

66.   Defendant has been afforded a reasonable opportunity to cure its breach,

      including when Plaintiffs brought their Vehicles in for diagnoses and repair

      of the transmission.

67.   As a direct and proximate cause of Defendant’s breach of express and implied

      warranties, Plaintiffs sustained damages and other losses in an amount to be

      determined at trial.

68.   Defendant’s conduct damaged Plaintiffs, who are entitled to recover actual

      damages, consequential damages, specific performance, diminution in value,

      costs, attorneys’ fees, and/or other relief as appropriate.

69.   Additionally, Ford breached the express warranty by performing illusory

      repairs.

70.   Rather than repairing the Vehicles pursuant to the express warranty, Ford

      falsely informed Plaintiffs that there was no problem with their Vehicles,

      performed ineffective software updates, or replaced defective components in

      the PowerShift Transmissions with equally defective components, without

      actually repairing the Vehicle.

71.   As a result of Defendant’s violations of the Magnuson-Moss Warranty Act as

      alleged herein, Plaintiffs have incurred damages.




                                          12
Case 2:21-cv-11478-DPH-APP ECF No. 1, PageID.13 Filed 06/23/21 Page 13 of 20




                                COUNT TWO
                          Breach of Express Warranty

72.   Plaintiffs incorporate by reference the allegations contained in the preceding

      paragraphs of this Complaint.

73.   Defendant expressly warranted that the Vehicles were of high quality and, at

      minimum, would actually work properly.

74.   Defendant also expressly warranted that they would repair and/or replace

      defects in material and/or workmanship free of charge that occurred during

      the new Vehicle and certified preowned (“CPO”) warranty periods.

75.   Plaintiffs relied on Defendant’s express warranties when purchasing their

      Vehicles.

76.   Defendant breached this warranty by selling to Plaintiffs the Vehicles with

      known transmission defects, which are not of high quality, and which are

      predisposed to fail prematurely and/or fail to function properly.

77.   As a result of Defendant’s actions, Plaintiffs have suffered economic damages

      including, but not limited to, costly repairs, loss of Vehicle use, substantial

      loss in value and resale value of the Vehicles, and other related damage.

78.   Defendant’s attempt to disclaim or limit these express warranties vis-à-vis

      consumers is unconscionable and unenforceable under the circumstances

      here.

79.   Specifically, Defendant’s warranty limitation is unenforceable because they

                                         13
Case 2:21-cv-11478-DPH-APP ECF No. 1, PageID.14 Filed 06/23/21 Page 14 of 20




      knowingly sold a defective product without informing consumers about the

      defect.

80.   The time limits contained in Defendant’s warranty period were also

      unconscionable and inadequate to protect Plaintiffs.

81.   Among other things, Plaintiffs had no meaningful choice in determining these

      time limitations, the terms of which unreasonably favored Defendant.

82.   A gross disparity in bargaining power existed between Defendant and

      Plaintiffs, and Defendant knew or should have known that the Vehicle was

      defective at the time of sale.

83.   Plaintiffs have complied with all obligations under the warranty, or otherwise

      have been excused from performance of said obligations as a result of

      Defendant’s conduct described herein.

                                 COUNT THREE
                 Breach of the Implied Warranty of Merchantability

84.   Plaintiffs incorporate by reference the allegations contained in the preceding

      paragraphs of this Complaint.

85.   Defendant is a “merchant” as defined under the Uniform Commercial Code

      (“UCC”).

86.   The Vehicles are “goods” as defined under the UCC.

87.   Defendant impliedly warranted that the Vehicles were of a merchantable

      quality.

                                        14
Case 2:21-cv-11478-DPH-APP ECF No. 1, PageID.15 Filed 06/23/21 Page 15 of 20




88.   Defendant breached the implied warranty of merchantability, as the Vehicles

      were not of a merchantable quality due to the Transmission Defect.

89.   As a direct and proximate result of the breach of said warranties, Plaintiffs

      were injured, and are entitled to damages.

90.   Defendant’s attempt to disclaim or limit the implied warranty of

      merchantability vis-à-vis consumers is unconscionable and unenforceable.

91.   Defendant’s warranty limitation is unenforceable because it knowingly sold a

      defective product without informing consumers about the defect.

92.   The time limits contained in Defendant’s warranty period were also

      unconscionable and inadequate to protect Plaintiffs.

93.   Among other things, Plaintiffs had no meaningful choice in determining these

      time limitations, the terms of which unreasonably favored Defendant.

94.   A gross disparity in bargaining power existed between Defendant and

      Plaintiffs, and Defendant knew or should have known that the Vehicle was

      defective at the time of sale.

95.   Plaintiffs have complied with all obligations under the warranty, or otherwise

      have been excused from performance of said obligations as a result of

      Defendant’s conduct described herein.

                                 COUNT FOUR
                                Unjust Enrichment

96.   Plaintiffs incorporate by reference the allegations contained in the preceding

                                        15
Case 2:21-cv-11478-DPH-APP ECF No. 1, PageID.16 Filed 06/23/21 Page 16 of 20




      paragraphs of this Complaint.

97.   As a direct and proximate result of Defendant’s failure to disclose known

      defects and material misrepresentations regarding known defects, Defendant

      has profited through the sale and lease of said Vehicles. Although the Vehicles

      were purchased through Defendant’s agents, the money from the Vehicles

      sales flows directly back to Defendant.

98.   Additionally, as a direct and proximate result of Defendant’s failure to

      disclose known defects and material misrepresentations regarding known

      defects in the Vehicles, Plaintiffs have Vehicles that require high-cost repairs

      that can and therefore have conferred an unjust substantial benefit upon

      Defendant.

99.   Defendant has therefore been unjustly enriched due to the known defects in

      the Vehicles through the use of funds that earned interest or otherwise added

      to Defendant’s profits when said money should have remained with Plaintiffs.

100. As a result of the Defendant’s unjust enrichment, Plaintiffs suffered damages.

                                COUNT FIVE
                            Fraud in the Inducement

101. Plaintiffs incorporate by reference the allegations contained in the preceding

      paragraphs of this Complaint.

102. Defendant     made    material   misrepresentations    about    the Powershift

      Transmission and the performance of the Vehicles.

                                         16
Case 2:21-cv-11478-DPH-APP ECF No. 1, PageID.17 Filed 06/23/21 Page 17 of 20




103. Defendant’s representations were false, as the Vehicles did not perform as

      promised.

104. Defendant knew the above-described representations were false and/or

      Defendant made such representations recklessly without knowledge of their

      truth.

105. Defendant made the above-described representations with the intent that

      Plaintiffs would act upon the representations.

106. Plaintiffs did act upon Defendant’s representations, as they each purchased

      their respective Vehicle.

107. Plaintiffs relied upon Defendant’s representations to their detriment.

108. As a result, Plaintiffs suffered damages.

109. Defendant benefited from the false representations it made about the Vehicles.

                                 COUNT SIX
                           Innocent Misrepresentation

110. Plaintiffs incorporate by reference the allegations contained in the preceding

      paragraphs of this Complaint.

111. Defendant     made    material   misrepresentations   about   the   Powershift

      Transmission and the performance of the Vehicles.

112. Defendant’s representations were false, as the Vehicles did not perform as

      promised.

113. Plaintiffs acted upon Defendant’s representations, as they each purchased

                                        17
Case 2:21-cv-11478-DPH-APP ECF No. 1, PageID.18 Filed 06/23/21 Page 18 of 20




      their respective Vehicle.

114. Plaintiffs relied upon Defendant’s representations to their detriment.

115. As a result, Plaintiffs suffered damages.

116. Defendant benefited from the false representations it made about the Vehicles.

                             RELIEF REQUESTED

117. Plaintiffs request the Court to enter judgment against Defendant, as follows:

            1. An order enjoining Defendant from further deceptive distribution,

                sales, and lease practices with respect to the Vehicles, and to

                remove and replace Plaintiffs transmissions with a suitable

                alternative product; enjoining Defendant from selling the Vehicles

                with the misleading information; compelling Defendant to provide

                Plaintiffs with a replacement transmission that does not contain the

                defects alleged herein; and/or compelling Defendant to reform its

                warranty, in a manner deemed to be appropriate by the Court, to

                cover the injury alleged;

            2. A declaration requiring Defendant to comply with the various

                provisions of the consumer protection statutes herein alleged and to

                make all the required disclosures;

            3. An award to Plaintiffs for compensatory, exemplary, and statutory

                damages, including interest, and including the additional purchase



                                        18
Case 2:21-cv-11478-DPH-APP ECF No. 1, PageID.19 Filed 06/23/21 Page 19 of 20




                 cost of the PowerShift Transmission option, in an amount to be

                 proven at trial;

             4. Any and all remedies provided pursuant to the federal consumer

                 protection statutes herein alleged;

             5. A declaration that Defendant must disgorge, for the benefit of

                 Plaintiffs, all or part of the ill-gotten profits it received from the sale

                 or lease of its Vehicles, or make full restitution to Plaintiffs;

             6. An award of attorneys’ fees and costs, as allowed by law;

             7. An award of pre-judgment and post-judgment interest, as provided

                 by law;

             8. Leave to amend the Complaint to conform to the evidence produced

                 at trial; and

             9. Such other relief as may be appropriate under the circumstances.

                                    JURY DEMAND

118. Plaintiffs demand a trial by jury of any and all issues in this action so triable.




                                           19
Case 2:21-cv-11478-DPH-APP ECF No. 1, PageID.20 Filed 06/23/21 Page 20 of 20




Dated: June 23, 2021                     Respectfully submitted,

                                         Kazerouni Law Group, APC

                                     By: /s/ Anthony P. Chester
                                         Anthony P. Chester (Bar No. P77933)
                                         Kazerouni Law Group, APC
                                         120 South 6th Street, Suite 2050
                                         Minneapolis, MN 55402
                                         Phone: (952) 225-5333
                                         Email: tony@kazlg.com

                                         Attorneys for Plaintiffs




                                    20
